      Case 1:19-cv-09351-DLC Document 72 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
OF A FEATHER, LLC,                     :
                                       :
                         Plaintiff,    :
                                       :              19cv9351 (DLC)
                -v-                    :
                                       :
ALLEGRO CREDIT SERVICES, LLC,          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- :
                                       :
ALLEGRO CREDIT SERVICES, LLC,          :
                                       :
                         Plaintiff,    :              20cv2622 (DLC)
                                       :
                    -v-                :                    ORDER
                                       :
OF A FEATHER, LLC, JARED STAMMELL, and :
SUSAN STAMMELL,                        :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A bench trial is scheduled to occur in these cases on March

16, 2021.   If a trial is necessary, and if the parties wish it to

occur in the courthouse, it is hereby

     ORDERED that the parties ensure that all trial participants

comply with the Southern District of New York’s Amended Standing

Order entitled In re Coronavirus/COVID-19 Pandemic (M-10-468),

entered February 8, 2021, and other SDNY COVID-19-related orders

that govern entry into and behavior within SDNY courthouses.
         Case 1:19-cv-09351-DLC Document 72 Filed 03/02/21 Page 2 of 2




These materials may be found at:

https://www.nysd.uscourts.gov/covid-19-coronavirus.

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.           Individuals

also must wear either one N95 mask or two face masks that cover

the person’s nose and mouth at all times in the courthouse

unless the Court authorizes their removal.          Bandannas, gaiters,

and masks with valves are not permitted.

     IT IS FURTHER ORDERED that parties are responsible for

informing themselves of any modifications to SDNY COVID-19-

related rules and procedures and adhering to all current rules

and procedures for the duration of the trial.

     IT IS FURTHER ORDERED that the parties are responsible for

bringing these procedures to the attention of their witnesses

and any other persons they expect to attend the trial.

     IT IS FURTHER ORDERED that the parties shall attempt to

have documents to be used at trial, including trial exhibits, in

electronic form.

Dated:       New York, New York
             March 2, 2021


                              __________________________________
                                         DENISE COTE
                                 United States District Judge



                                      2
